ORDER
PER CURIAM.
Richard D. Breslin appeals from the judgment entered by the trial court upon the granting of summary judgment in favor of Saint Louis University (University) in this breach of contract action related to Breslin’s employment by University.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).